  Case: 1:19-cv-00081-SNLJ Doc. #: 52 Filed: 03/10/21 Page: 1 of 1 PageID #: 380


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION
MARKUS MORRIS, et al.,                            )
                                                  )
         Plaintiff(s),                            )
                                                  )
    v.                                            )        No. 1:19-CV-00081-SNLJ
                                                  )
WTS EXPRESS INC., et al.,                         )
                                                  )
         Defendant(s).                            )
                                                  )
                                 MEMORANDUM and ORDER

         Defendants have filed a motion to continue the trial date. Although plaintiff has not

responded, plaintiff did not file his required pretrial documents on the due date. This Court will

grant the motion, vacates the trial date, and order the parties to file a joint status report by April 10,

2021.

         Accordingly,

         IT IS HEREBY ORDERED that defendants’ motion to continue the trial date [#48] is

GRANTED.

         IT IS FURTHER ORDERED that the trial date set for March 29, 2021 is VACATED.

         IT IS FINALLY ORDERED that the parties shall file a joint status report by April 13, 2021.

         Dated this 10th day of March, 2021.



                                                      __________________________________
                                                      STEPHEN N. LIMBAUGH, JR.
                                                      SENIOR UNITED STATES DISTRICT JUDGE
